DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to amended claims 1-20 have been considered but are moot with respect to rejection discussed below. 

Applicant also argues Dury and Barish, fail to teach or suggest to at least: after subsequently configuring the reward system to issue rewards for viewing of the particular title, retroactively issue individual rewards to qualifying spectators based at least on the time spent viewing the content before the rewards system was configured to issue rewards for viewing the particular title …as recited by amended independent claims 1, 9, 16 (emphasis added) because Dury in view of Barish does not address scenarios where rewards are granted to spectators for viewing content streams of titles before those titles have been configured to granting of rewards. Barish is silent as to any retroactive granting of rewards (pages 15-17). This argument is respectfully traversed.

	Secondly, Dury discloses the reward is issued after the participants/spectator  interacts or viewing of a title such as a game/broadcast event or after receiving viewing statistics/feedback from spectators (see include, but not limited to, paragraphs 0066, 0073, 0181, 0261, 0299, 0320, 0366, figures 16-20d). Thus, Dury discloses after subsequently configuring the reward system to issue rewards for viewing of the particular title, retroactively issue individual rewards to qualifying spectators based at least on viewing of content before the rewards system was configured to issue rewards for viewing the particular title” (read on after subsequently configuring the spectating system with participant rewards module(s) to issue rewards for viewing/interacting of the particular title of broadcast content or game, etc. issue individual rewards to qualifying spectators based at least on viewing, interacting or “being there” of content before the system was configured to issue rewards for viewing/interacting the title/name of the game/broadcast event.   
	Dury discloses tracking or monitoring viewing/interaction of content. However, Dury is silent monitoring/tracking viewing/interaction comprises tracking/monitoring time spent viewing of content.
	Barish discloses providing rewards after tracking time spent viewing the content such as tracking/monitoring when user terminates viewing of the media content, or track 0074-0075, 0107, 0110). Thus, Barish discloses after subsequently configuring the reward system to issue rewards for viewing of the particular title (e.g., particular title or content/advertisement), retroactively issue individual rewards to qualifying spectators based at least on the time spent viewing the content before the rewards system was configured to issue rewards for viewing the particular title  (issue awards to qualifying viewers based at least on the time spent viewing of content after a predetermined period of viewing such as 5 seconds, 10 second, or viewing has completed before the award is issued by the award system for viewing the particular title/advertisement.
	Thus, the combination of Dury and Barish discloses all limitations as recited in amended claims. 
	In addition, the teaching issuing rewards to qualifying spectators based at least on the time spent viewing the content before the rewards system was configured to issue rewards for viewing the particular title …is well known in the art. See for example, 
US 20010034654 (see paragraphs 0013-0014, 0074-0075, 0084-0085, 0090, 0095), US 20030172376 (paragraphs 0011, 0038, 0083, 0087), US 20070220545: paragraphs 0081).
	For reasons give above, rejection of claims 1-20 are discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dury et al. (US 20170006322 A1) in view of Barish (U.S 2009/0300670 A1) or L. Vigil et al. (US 20010034654 –herein after referred to as Vigil).
	Examiner’s note: the claim limitation “computer-readable storage medium” refers to physical hardware media as defined in the specification, para. 0131.

Regarding claim 1, Dury discloses a computer-readable storage medium storing computer code (see include, but are not limited to, figures 1b-1c, 10, 32-33, paragraphs 0394-0399) which, when executed, implements a reward service adapted to:
	track spectators logged in and viewing a content stream of a particular title at respective spectator client devices prior to configuring the rewards service to issue rewards for viewing the particular title, the content stream streamed over a network from a streamer client device, remote to the rewards service, that provides the content stream via executing the title (track participants including spectators subscribed/logged in account and interacting, selecting or viewing a content stream of a particular title/name of broadcast content/game at respective spectator device(s) before configuring a rewards service to send rewards for interacting and/or viewing the particular title or name or ID of a broadcast content or a game, a content stream of broadcast content/game streamed/broadcasted over network from a streamer device such as broadcaster device 140, broadcast content service 113, etc. remote to the rewards service including spectating system,  that provides the content stream executing the title of a game or broadcast stream 142 to the spectator device(s) 160 – see include, but are not limited to, see include, but are not limited to, figures 1b-1c, 3a-4, 10, 16-19b, 23, 32, paragraphs 0066, 0073, 0086-0088, 0181, 0254, 0257,0261, 0273-0277, 0299, 0308, 0317, 0320, 0366); 
 	track time interacting or viewing the content stream for each of the spectators (time tracker that tracks the time the spectators interact with streamed content 142 or game or viewing of content in the statistics or for use to determine achievement of the content/game or for use to provide reward– see include, but are not limited to, figures 16-19, 27, paragraphs 0066, 0073, 0158, 0181, 0261, 0271-0277, 0266, 0299, 0306-0307, 0366); 
	configure to reward service to issue rewards for viewing of the particular title (configure to reward service with spectating system to provide rewards for viewing/interacting of particular title/name/ID of the game/broadcast content – see include, but not limited to, figures 16-21, paragraphs 0066, 0073, 0261, 0263, 0288, 0299, 0307, 0320);  
 	receive an indication over the network from the streamer client device of an individual reward for issue associated with the particular (receive an indication such as achievement, information of content and/or participant/spectator of an individual reward based on statistics, interaction, metadata and/or viewing for issue/providing associated with the particular title/id of game/broadcast  – see include, but not limited to, figures 16-21, paragraphs 0066, 0073, 0261, 0263, 0288, 0299, 0307, 0320);
	determine one or more qualifying spectators that have met criteria for the individual reward based on the time logged in and interacting/viewing the content of the particular title before the rewards service was configured to issue rewards for viewing/watching of the particular title (determine participants including spectators or a group of spectators that “being there” or watching/viewing the content based on logged in and viewing/interacting of the selected title/id/name of the game/content  – see include, but not limited to, figures 16-21, paragraphs 0066, 0073, 0261-0285, 0288, 0299, 0306-0307, 0320); 
 	after configuring the rewards service to issue rewards for viewing of the particular title, retroactively issue the individual reward to the one or more qualifying spectators and send one or more communication notices indicative of the individual reward issue a communication notices indicative of the individual reward to one or more corresponding spectator client devices of the one or more qualifying spectators (after configuring the rewards service to issue reward for viewing/watching of the particular content title/name/id based on “being there” or viewing/watching/interacting or statistic from spectator(s), providing the reward to qualifying user(s)/spectator(s) for “being there” or watching/viewing the selected content/game and send notices/indications/links to qualifying users/spectators so the users can select to collect the reward  – see include, but are not limited to, figures 16-18, paragraphs 0066, 0073, 0261, 0263, 0281, 0283, 0286-0290, 0299- 0307, 0310-0311, 0320 and discussion in “response to arguments” above).
	Dury does not explicitly disclose tracking a time spent viewing content stream.
Barish or Vigil (hereinafter referred to as Barish/Vigil) discloses a time tracker configured to track a time spent viewing content stream for each of the spectators (tracking/monitoring whether the viewing of program/advertisement is complete, or duration/time of viewing, viewing program at different discrete times during the playing etc. – see include, but are not limited to, Barish: paragraphs 0107, 0110, 0112, 0116 or or tracking/monitoring time spent viewing of content stream of ad to determine whether the viewer has finish viewing the ad or viewing a period of the ad before determining reward or opportunity to enter to win the prize as described in Vigil: see Vigil: paragraphs 0074, 0084, 0093, 0095).
	In addition to Dury, Barish/Vigil also discloses track a reward service adapted to: track spectators logged in and viewing a content stream of a particular title at respective spectator client devices prior to configuring the rewards service to issue rewards for viewing the particular title(e.g., tracking users logged in and viewing a content stream of a title/advertisement at respective client devices before configuring the rewards service to issue rewards for viewing particular title of content/advertisement when predetermined condition is met – see include, but are not limited to, Barish: figures 1-2, 5, 8-14, paragraphs 0033, 0056, 0059, 0069, 0072, 0081, 0105, 0147; Vigil: figures 1-5b, paragraphs 0058, 0069, 0074-0075, 0084-0085, 0095); 
 	configure the rewards service to issue rewards for viewing of the particular title (configure the reward service to issue rewards for viewing of the particular title of content/advertisement –see include, but not limited to, Barish: figures 2, 12A-12B, paragraphs 0060, 0074, 0107; Vigil: paragraphs 0074, 0084, 0093, 0095);
	 receive an indication over the network of an individual reward for issue associated with the particular title (receiving an indication such as a link or information to enter to win the prize or entry in sweepstakes - –see include, but not limited to, Barish: figures 2, 12A-12B, paragraphs 0060, 0074, 0107; Vigil: paragraphs 0074, 0084, 0093, 0095);
	determine one or more qualifying spectators that have met criteria for the individual reward based at least on the time spent logged in and viewing the content stream of the particular title before the rewards service was configured to issue rewards for viewing of the particular title (determine one or more spectators that have met criteria such as complete viewing a predetermined time period of advertisement or finish viewing advertisement based on the lime spent logged in and viewing the advertisement before the reward service is configured to issue reward/prize for viewing the title of content/advertisement – see include, but are not limited to, figures 1-2, 10, 12a-12b, 14-18, paragraphs 0060, 0074, 0107, 0108-0112, 0141-0142, 0151; Vigil: paragraphs 0074, 0084, 0093, 0095); and
	after configuring the rewards service to issue rewards for viewing of the particular title, retroactively issue the individual reward to the one or more qualifying spectators and send one or more communication notices indicative of the individual rewards to one or more corresponding spectator client device of the one or more qualifying spectators (after configuring the rewards service for issue rewards for viewing of the particular title of content/advertisement, issue the individual reward/prize to the one or more qualifying viewers that complete viewing particular period of the content/advertisement, and send one or more communication notices/links indicative of the individual rewards to device(s) associated with the qualifying users  – see include, but are not limited to, Barish: figures 1-2, 10, 12a-12b, 14-18, paragraphs 0060-0061, 0075-0078, 0101, 0110, 0111, 0119, 0142, 0141-0142, 0151, 0156, 0169; Vigil: paragraphs 0074-0076, 0084-0086, 0093-0096).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Dury with the teaching including tracking a time spent viewing content stream as taught by Barish/Vigil in order yield predictable result such as providing reward based on time spent viewing thereby attracting user(s) to spend more time viewing content or to prevent viewers submitting entry without viewing watching the content and encourage viewers to watch content (Barish: paragraph 0024; Vigil: paragraphs 0004-0006, 0074).

Regarding claim 2, Dury in view of Barish/Vigil discloses the computer-readable storage medium of claim 1, wherein the rewards service comprises an application programming interface (e.g., API 116, API 112) that is configured to cause multiple communication notices to be issued as a single multi-cast communication (rewards to in single communication such as to a selected group of participants, recipients such as broadcast content 1626 or rewards 1670, 1680,… see include, but are not limited to, Dury: figures 16-18, paragraphs 0286-0306; Vigil: paragraphs 0014, 0074, 0084-0086).

Regarding claim 3, Dury in view of Barish/Vigil discloses the computer-readable storage medium of claim 1, wherein the rewards service is configured to issue the one or more communication notices in real-time (notice(s) and/or content award(s) is configured to be issued in broadcast signal/live or real-time, instant time or within a game - see include, but are not limited to, Dury: figures 16-18, paragraphs 0283, 0284, 0294, 0308-0309 Barish: paragraphs 0074, 0076, 0110, 0111, 119, 142, 151, 156; Vigil: paragraphs 084-0086, 0093-0096).

Regarding claim 4, Dury in view of Barish/Vigil discloses the computer-readable storage medium of claim 1, wherein the criteria comprise at least one of: 
 	a total amount of time spent by the particular spectator viewing the content stream; 
 	a total amount of time spent by the particular spectator viewing the content stream and at least one previous content stream; 
 	a number of rewards the particular spectator has previously been granted for the title;
 	 a number of times the particular spectator has viewed content streams of the particular title;
 	 interactive participation in the content stream by the particular spectator while viewing the content stream; or 
	occurrence of a pre-determined event while the spectator views the content stream (interactive participation in the content stream by particular viewer/user while providing the content stream, or occurrence of predetermined event while particular viewer views the content stream such as complete viewing, advertisement or any pre-determined criteria is met – see include, but are not limited to, Dury: figures 16-18, paragraphs 0263-0264, 0273-0278, 0305-0307; Barish: figures 4, 5, 10, 12a-12b, 15-17, paragraphs 0110, 0111, 119, 142, 151, 156; Vigil: figure 2, paragraphs 0055-0056, 0059, 0084).

Regarding claim 5, Dury in view of Barish/Vigil discloses the computer-readable storage medium of claim 1, wherein the reward service is adapted to: 
	authenticate the one or more qualifying spectators prior to issuing the individual reward  (authenticate, determine the spectator/broadcaster or participant as being a subscriber, follower, participant, spectator of broadcast stream or game, etc. based on information of user account/profile – see include, but are not limited to, Dury: figures 1b-1c, 3a-4, 10, 16-19b, 23, 32, paragraphs 0066, 0254, 0257, 0273-0277, 0308, 0317;  Barish: figures 2, 5-10, 12a-12b, 14-18; paragraphs 0069, 0098, 105, 116; Vigil: paragraphs 0073-0075, 0084-0086).

Regarding claim 6, Dury in view of Barish/Vigil discloses the computer-readable storage medium of claim 5, wherein the reward service is adapted to: 
	issue the individual reward in response to reward requests received from the one or more corresponding spectator client devices of the one or more qualifying spectators 
(issue the reward/prize in response to reward requests/responses/clicks received from client device(s) of the one or more users that viewed/watched the content for predetermined period of times- - see include, but are not limited to, Barish: figures 1-10, 12A-19; paragraphs  0036-0037, 0059, 0063, 0065, 0081, 101; Dury: figures 3a-4,6a, 8, 10, 27, 32-33, paragraphs 0286-0307; Vigil: paragraphs 0074-0076, 0084-0096, figures 4-5b).

Regarding claim 7, Dury in view of Barish/Vigil discloses the computer-readable storage medium of claim 1, wherein the reward service is adapted to: configure the rewards service to issue rewards for viewing the particular title in response to receipt of an integration configuration command for the particular title (configure the reward service to issue reward for viewing/ the particular title, identifier, ID, in metadata of broadcast content, program, game, etc. in response to receipt of an configuration command for the particular title/id with associated reward/prize – see include, but are not limited to, Dury: figures 1b, 1c, 3a-4, 6a, 10, 16-18, paragraphs 0268-0277, 0306-0307; Barish: figures 2-3, 7-19; Vigil: figures 2-5b, 6-7, paragraph 0055-0056).

Regarding claim 8, Dury in view of Barish/Vigil discloses the computer-readable storage medium of claim 7, wherein the rewards service is adapted to: responsive to receipt of the integration configuration command for the particular title, modifying a title entry for the particular title to indicate that the particular title has been integrated and configured for granting of reward  (title/id received from content source/advertiser is modified with reward/prize – see include, but not limited to, Dury: figures 16-21, Vigil: figures 2-7, paragraphs 0055-0056, 74-76,84-86, 93-96).

Regarding claim 9, the limitations of a method that correspond to the limitations of system in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Dury in view of Barish/Vigil discloses a method performed by a title rewards service executing on a processing system, the method comprising: 
 	before the title rewards service has been configured to issue rewards for a particular title, tracking time spent viewing, by one or more spectators at respective client devices, a content stream of  the particular title when executed by a remote streamer client device and streamed over a network, the remote streamer client device providing the content stream; 
 	configuring the title rewards service to issue rewards for the particular title; 
 	receiving an indication from the remote streamer client device of  an individual reward for issue associated with the particular title; Application No.: 15/906,104 
	Attorney Docket No.: 403668-US-NP Page 7 of 18after configuring the title rewards service to issue rewards for the particular title, determining one or more qualifying spectators that have met one or more criteria for the individual reward based at least on the time spent viewing the content stream before the title rewards service was configured to issue rewards for the particular title; and 
	issuing one or more communication notices indicative of the individual reward to one or more corresponding spectator client devices of the one or more qualifying spectators to enable collection of the individual reward (see similar discussion in the rejection of claim 1 and include, but are not limited to, Dury: figures 1b, 16-18, paragraphs 0086, 0088-0089, 0268-0308, 0310-0311; Barish: figures 2-14, 17-18, paragraphs 0022, 0070, 0074, 0075-0076, 0086-0088, 0110, 0111, 119, 142, 151, 156; Vigil: paragraphs 0074-0076, 0084-0086, 0093-0096).

Regarding claim 10, the additional limitations that correspond to the additional limitations of claim 2 are analyzed as discussed in the rejection of claim 2. Particularly, Dury in view of Barish/Vigil discloses wherein multiple communication notices are issued to via an application programming interface (API) as a single multi-cast communication (see discussion in the rejection of claim 2 and Dury: figures 1a-1b, 3a, 16-18).

Regarding claim 11, Dury in view of Barish/Vigil discloses the method of claim 9, wherein the one or more communication notices are issued in real-time to the one or more corresponding spectator client devices of the one or more qualifying spectators (see similar discussion in the rejection of claim 3, and see include, but are not limited to, Dury: figures 16-18, paragraphs 0283, 0284, 0294, 0308-0309 Barish: paragraphs 0074, 0076, 0110, 0111, 119, 142, 151, 156; Vigil: paragraphs 084-0086, 0093-0096).

Regarding claim 12, Dury in view of Barish/Vigil discloses the method of claim 9, wherein the one or more  include: 
	a first criterion to a total amount of time spent by a particular spectator viewing the content stream; 
	a second criterion to a total amount of time spent by the spectator viewing the content stream and at least one previous content stream; 
	a third criterion relating to a number of rewards the spectator has previously been granted for the particular title; 
	a fourth criterion relating to a number of times the spectator has viewed multiple content streams of the particular title; 
	a fifth criterion relating to interactive participation in the content stream by the spectator while viewing the content stream; and
	a sixth criterion relating to occurrence of a pre-determined event while the spectator views the content stream (see similar discussion in the rejection of claim 4).

Regarding claim 13, Dury in view of Barish/Vigil discloses the method for the title rewards service of claim 9, further comprising: authenticating the one or more qualifying spectators prior to issuing the one or more communication notices indicative of the individual reward (see similar discussion in the rejection of claim 5).

Regarding claim 14, Dury in view of Barish/Vigil discloses the method of claim 9, further comprising: issuing the one or more communication notices indicative of the individual reward in response to one or more corresponding reward requests received from the one or more respective spectator client devices of the one or more qualifying spectators (see similar discussion in the rejection of claim 6).


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dury et al. (US 20170006322 A1) in view of Barish (U.S 2009/0300670 A1) or Vigil (US2001/0034654) and further in view of Okura et al. (US 6,487,722).

Regarding claim 15, Dury in view of Barish/Vigil discloses the method of claim 9, further comprising: generating an earn rewards notification that provides information that one or more other rewards for spectating are available to be earned for the particular title (generate an earn reward/prize notification for participants including spectators/users); 
	receiving a spectating request, for viewing the content stream over the network, from the spectator client device of the particular spectator that is logged in to the title rewards service (receiving request to viewing/interacting with content/game/advertisement); and 
	issuing the earn rewards notification to the particular spectator for viewing of the content stream by the particular spectator (see include, but not limited to, Dury: paragraphs 0292, 0305, 0307; Barish: figures 2-14, 17-18, paragraphs 0074, 0076, 0110-0111, 0119, 0142, 0151, 0151; Vigil: figures 2-7, paragraphs 0074-0076, 0084-0095).
	Dury does not explicitly disclose issuing reward notification prior to viewing of content by particular spectator.
	Okura discloses issuing reward notification prior to viewing of content by particular spectator (issuing discount notification with content for displaying on screen prior to viewing of the content by user – see include, but not are limited to, figures 4, 6-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dury with the teaching of issuing reward notification to particular spectator/user prior to viewing the content by the particular spectator as taught by Okuma in order to yield predictable result of allowing viewer to recognize reward associated with each program thereby motivating user to select the program with discount/reward.	

Regarding claim 16, limitations that correspond to the limitations of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Dury in view of Barish/Vigil discloses a rewards system comprising: 
	at least one memory configured to store program code; and
	at least one processor configured to execute the program code, wherein, wheren executed the program code causes the at least one processor to: 
	access, in a data structure stored by the at least one memory, a title identifier associated with a particular title executed by a streamer client device that is remote from and logged into the rewards system, the data structure also including the title information indicating that the rewards system is configured to issue rewards for viewing of the particular title (content source/game system/provider with developers is configured to associate/assign a title identifier/game id with a title/game executed by a broadcaster device and/or spectating system that stream the content/game with title/id, remote to and logged into/accessed the rewards system with reward/prize information– see similar discussion in the rejection of claim 1; Dury: figures 16-18, 25-26, 30-33, paragraphs 0261-0267, 0277, 0281-0307; and Barish: figures 2-4, 12a-14; Vigil: figures 2, 4-7, paragraphs 0055-0056); 
 	track spectators logged in and viewing a content stream of the particular title at respective spectator client devices, the content stream streamed by the streamer client device over a network; and 
	track time spent viewing the content stream of the particular title by each of the spectators while the rewards system is configured to issue rewards for viewing of the particular title; and
	after subsequently configuring the rewards system to issue rewards for viewing of the particular title, retroactively issue individual rewards to qualifying spectators based at least on the time spent viewing the content stream before the rewards system was configured to issue rewards for viewing of the particular title (see similar discussion in the rejection of claims 1, 7 and include, but are not limited to, Dury: figures 1b, 3a-4, 6, 10, 16-18, 25-26, 30-33, paragraphs 0261-0267, 0277, 0305-0307; Barish: figures 1-4, 10-19; Vigil: figures 1-7, paragraphs 0055-0056, 0074-0076, 0084-086).
	Dury in view of Barish/Vigil does not explicitly rewards system is not configured to issue rewards for viewing of the particular title with information indicating that the rewards system is not configured to issue rewards for viewing of particular title.
	Okura discloses access, in a data structure stored by at least one memory, a title identifier including title information indicating that the rewards system is not configured to issue rewards for viewing of the particular content and the rewards system is not configured to issue rewards for viewing the particular title with title information indicating that the rewards system is not configured to issue rewards for viewing that particular title (e.g., information indicating program with no discount and the system does not provide reward/discount for viewing of program that is configured with no discount flag – see include, but are not limited to, figures 2-8, col. 8, lines 15-29, col. 10, lines 1-35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Dury in view of Barish/Vigil with the teachings including data structure stored in memory is associated with title identifier with no discount information and not providing reward/discount with the title with no discount information as taught by Okuma in order to yield predictable result of allowing viewer to recognize the feature of program easily and reliably and hence can have that program viewed by more viewers (col. 1, lines 18-20).

Regarding claim 17, Dury in view of Barish/Vigil and Okuma discloses the rewards system of claim 16, wherein, when executed, the program code causes the at least one processor to: receive an integration configuration command associated with a title developer for the particular title; and
	configure the rewards system to issue rewards for viewing of the particular title by executing the integration configuration command; 
	wherein execution of the integration configuration command includes modifying the title information to denote that the rewards system has been configured to issue rewards for viewing of the particular title (game system(s)/manager is configured to: receive a integration (combination) configuration request/command associated with game id developer, broadcaster, player, etc. for the title, game id, metadata, etc.; and configure the rewards system to issue reward for viewing of the title by executing the command, wherein execution the command/information for the title/id including modifying/adding the title information to denote the title/id as being an integrated title in GUI, broadcast stream, game, etc. with metadata or rewards/prize- see similar discussion in the rejection of claim 6, and include, but are not limited to, Dury: figures 1b, 3a-4, 6a-10, 16-18, 25-26, 30-32; Barish: figures 1-4, 8-19; Vigil: figure 2, paragraphs 0055-0056).

Regarding claim 18, Dury in view of Barish/Vigil and Okuma discloses the rewards system of claim 17, wherein when executed, the program code causes the at least one processor to:  
	receive indications from the streamer client device of the individual rewards and associated criteria; 
	determine that the qualifying spectators have met the criteria for the individual reward; and 
	issue communication notices indicative of the individual rewards to respective spectator client devices corresponding to the qualifying spectators ( see include, but are not limited to, similar discussion in the rejection of claim 1, Dury: figures 16-18, paragraphs 0261-0263, 0288-0289-0307; Vigil: figures 4-7, paragraphs 0054-0056, 0074-0076, 0084-0086).

Regarding claim 19, Dury in view of Barish/Vigil and Okuma discloses the rewards system of claim 18, wherein the criteria for the individual rewards include: 
	a first criterion relating to a total amount of time spent by individual spectators viewing the content stream of the particular title, 
 	a second criterion relating to interactive participation in the content stream of the particular title by the individual spectators while viewing the content stream, and Application No.: 15/906,104 
 	Attorney Docket No.: 403668-US-NP Page 12 of 18a third criterion relating to occurrence of a pre-determined event while the individual spectators are viewing the content stream of the particular title –see similar discussion in the rejection of claim 4, 12 and include, but are not limited to, Dury: figures 16-18, paragraphs 0288-0289, 0306; Barish: figures 2, 5, 12a-18, paragraphs 0059-0060, 0070, 0072-0073, 0084, 0108-0111; Vigil: figures 2-7, paragraphs 0055-0056, 0074-0076, 0086-0095).

Regarding claim 20, Dury in view of Barish/Vigil and Okuma discloses the rewards system of claim 16, when executed, the program code causes the at least one processor to authenticate the qualifying spectators prior to retroactively issuing the individual rewards to the qualifying spectators (see similar discussion in the rejection of claim 5).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Riethmueller (US 20130042262) discloses platform independent interactive with media broadcast (see also paragraph 0169).
	Kim (US 20100250357) discloses online advertising system and method of the same (see also paragraphs 0326, 0451).
	Awano (US 20070220545) discloses advertising viewing confirmation system (see also paragraph 0081).
	Weinblatt (US 20060080700) discloses incentive rewards obtainable by a targeted audience tuned to a broadcast (see also claim 1).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 10, 2021